Case 1:15-cv-01084-GBD-HBP Document 75

Fox Rothschild ur

ATTORNEYS AT LAW

101 Park Avenue, 17th Floor
New York, NY 10178
T: 212.878.7900 F: 212.692.0940

www.foxrathschild.com

April 24, 2019

ViA ECF

Hon. George B. Daniels
United States District Judge
United States District Court

for Southern District of New York
500 Pearl St.
New York, NY 10007

Re: Cargian vy. Breitling USA, Ine.

Civil Action No.: 15-cv-01084

Your Honor:

Filed 04/24/19 Page 1of1

Glenn S. Grindlinger
Direct Dial: 212-905-2305
Email: ggrindlinger@foxrothschild.com

We represent Defendant Breitling USA, Inc. in the above-referenced matter. Jointly with

Plaintiff, we write to update the Court on this matter.

As Your Honor may be aware, on April 22, 2019, the United States Supreme Court
granted certiorari to Zarda v. Altitude Express, Inc.', the case the Second Circuit relied upon in
reversing this Court’s decision to grant summary judgement to Defendant. The parties agree the
Supreme Court’s decision in Zarda will have a material impact on whether this case should
proceed. Accordingly, the parties jointly request that the Court stay this matter pending the
Supreme Court’s decision in Zarda/Bostock and that all current dates be adjourned sine dine.
The parties also propose that they jointly inform the Court within thirty (30) days after the
Supreme Court issues a decision in Zarda/Bostock about how the matter should proceed in light

of said decision.

If the Court has any questions or concerns, we are available at the Court’s convenience.

  

Very truly yours, ™
FOX BOTH CHILD ye
XU

Glenn

ce: All counsel of record (via ECF)

 

 

. Grindlinger

 

' The Supreme Court also granted certiorari to Bostock v. Clayton County, Georgia, and consolidated that case with
Zarda as they present the same issue: “Whether the prohibition in Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e-2(a)(1) against employment discrimination ‘because of sex’ encompasses discrimination based on

an individual’s sexual orientation.”

A Pennsylvania Limited Liability Partnership

Delaware
New York

Connecticut
New Jersey

Colorado
Nevada

California
Minnesota
Active\93793240.v1-4/22/19

District of Columbia
Pennsylvania

Florida Illinois

Texas Washington
